The complaint against the corporate defendant is insufficient on its face. It pleads the making of a contract and an agreement by plaintiffs to modify the contract. It is further alleged that the modification was induced by certain mixed factual and promissory representations of defendant’s officers. The terms of the modification are not pleaded and it is not set forth whether plaintiffs have met those terms. Moreover, the representations are not alleged to have been false, or that they were made with no intentions of adhering to them, or, that thereafter, in bad faith, for the purpose of depriving plaintiffs of the benefits of their agreement, the intentions were formed to violate the promissory representations. It is not clear what theory the plaintiff is proceeding on, but in any event, the complaint does not plead a cause of action in contract. It is not asked by plaintiffs that the modification be rescinded; plaintiffs merely ask the relief to which they would have been entitled if the contractual changes had not had their assent. Plaintiffs on the appeal disavowed an intent to plead a cause of action in fraud; and have in any event failed to plead such a cause. Order unanimously reversed, with $10 costs and disbursements, and the complaint dismissed, with leave to replead. Present — Peck, P. J., Dore, Cohn, Breitel and Bergan, J-T.